Case 1:20-cv-20478-BB Document1 Entered on FLSD Docket 02/03/2020 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

 

MIAMI DIVISION
CASE NO.
LOURDES VINAS, )
)
Plaintiff, )
)
)
Vs. )
)
ANSA MCAL (US.) INC., )
a Florida profit corporation, )
| )
Defendant. )
)

 

DEFENDANT’S NOTICE OF REMOVAL

Defendant ANSA McAL (U.S.) INC., through its counsel, Duane Morris LLP, files this
Notice of Removal from the Circuit Court of the Eleventh Judicial Circuit in and for Miami-
Dade County, Florida, to this Court for the proceeding styled as Lourdes Vinas v. ANSA McAl
(U.S.) Inc., and assigned Case No. 2020-000124-CA-01, in accordance with 28 U.S.C. § 1441,
on the following grounds:

1. The removing party is the Defendant in the above-styled action.

2. On January 3, 2020, Plaintiff filed this action in the Circuit Court of the Eleventh
Judicial Circuit in and for Miami-Dade County, Florida, Plaintiff served a copy of the Summons
and Complaint on Defendant on January 13, 2020. Copies of the docket and all filings in the
state court action are attached to this Notice of Removal as Composite Exhibit A.

3. Three of the Counts in Plaintiffs nine-count Complaint arise under laws of the

United States, Specifically, Count I alleges violations of the Equal Pay Act of 1963 (“EPA”), 29
Case 1:20-cv-20478-BB Document1 Entered on FLSD Docket 02/03/2020 Page 2 of 4

U.S.C. § 206, et seq.; Count II alleges violations of the Fair Labor Standards Act (“FLSA”), 29
U.S.C. § 201 et seg.; and Count V alleges violations of the Age Discrimination in Employment
Act.

4, This Court would have had original jurisdiction over this lawsuit under 28 U.S.C.
§ 1331, which provides that: “[t]he district courts shall have original jurisdiction of all civil
actions arising under the Constitution, laws, or treaties of the United States.”

5. Removal is therefore proper under 28 U.S.C. § 1441(a), as the case is within the
Court’s original jurisdiction conferred under 28 U.S.C. § 1331.

6. The state-court action is pending within the jurisdictional confines of this District.

7. Plaintiff asserts six additional Counts (III, IV, VI, VII, VII, and IX) which arise
under the laws of the State of Florida. Specifically, Counts III, IV VI, VII, and VIII arise under
the Florida Civil Rights Act, § 760.01, et seg. and Count IX is a Breach of Agreement claim.
Those Counts do not arise under federal law, but are within the Court’s supplemental jurisdiction
under 28 U.S.C. § 1367 because they are related to Counts I, II, and V.

8, Thirty days have not yet expired since the action became removable to this Court.
Defendant has not filed any pleadings in this matter, or taken any action whatsoever since the
cause herein became removable, except to file this Notice of Removal.

9. Defendant does not waive any available defenses.

10. This Notice of Removal is accompanied by the required filing fee of $400.00.

11. Counsel for Defendant hereby certifies that a copy of this Notice of Removal has
been filed contemporaneously with the Clerk of the Court for the Circuit Court of the Eleventh
Judicial Circuit in and for Miami-Dade County, Florida. A copy of the Notice of Filing Notice of

Removal is attached hereto as Exhibit B.
Case 1:20-cv-20478-BB Document1 Entered on FLSD Docket 02/03/2020 Page 3 of 4

WHEREFORE, Defendant ANSA McAL (U.S.) INC. hereby gives notice that the above-

described civil action pending in the Circuit Court of the Eleventh Judicial Circuit, in and for

Miami-Dade County, Florida, is discontinued and removed to the United States District Court for

the Southern District of Florida, where it shall proceed as an action originally commenced

therein.

Dated this 3"! day of February, 2020

Respectfully submitted,

/s/ Kevin E. Vance

Kevin E. Vance

Florida Bar No. 0670464
DUANE MORRIS LLP

1875 NW Corporate Boulevard
Suite 300

Boca Raton, Florida 33431-8561
Tel: 561.962.2100
kevance@duanemorris.com
pnmendoza@duanemorris.com
michapski@duanemorris.com
Counsel for Defendant
Case 1:20-cv-20478-BB Document1 Entered on FLSD Docket 02/03/2020 Page 4 of 4

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the foregoing document was served
by electronic mail and U.S. Mail on this 3" day of February, 2020, on all counsel or parties of

record on the Service List below.

S/ Kevin E. Vance
Kevin E. Vance

 

SERVICE LIST

Peter M. Hoogerwoerd, Esq.
Nathaly Saavedra, Esq.

Daniel J. Bujan, Esq.

Remer & Georges-Pierre, PLLC
44 West Flagler Street, Suite 2200
Miami, Florida 33130

Tel: 305.416.5000

pmh@rgpattorneys.com
ns@rgpattorneys.com

dbujan@rgpattorneys.com
Counsel for Plaintiff

DM2\10961301.1
